DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 20 April 2022.

Response to Amendment
Claims 1, 5, 9, 12, and 16-20 have been amended. Claims 1-20 are pending. 
In view of Applicant’s argument and explanation (Remarks filed 20 April 2022, p. 8, “Applicant respectfully”), the objection to claim 9 that was presented in the previous action (Non-Final Rejection filed on 31 January 2022) is withdrawn. In view of the replacement drawing sheets, the objections to the drawings are withdrawn. In view of the amendment to claim 5, the rejection of claim 5 under 35 USC 112(b) is withdrawn.
It is noted that the amended claims do not accurately represent amendments to the claim for tracking purposes. It is noted that in line 6 of claim 1, “channels” is underscored, but it is not new, and in line 10 of claim 16, “source” is not new, and some punctuation changes are not tracked. Per MPEP, the text of any added subject matter must be shown by underlining the added text. See MPEP 714 and 37 CFR 1.121 under “Claims.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 20 April 2022, with respect to the rejections of claims 1-2, 4-6, and 8 under 35 USC 102 have been fully considered and are persuasive, as claim 1 has been amended to include additional limitations (Remarks, p. 10, “Applicant respectfully”). The rejections of the claims have been withdrawn. 
Applicant's arguments regarding claims 17 and 9 have been fully considered but they are not persuasive. Limitations of claim 17 have been incorporated into independent claims 1 and 16 (Remarks, p. 11, “In rejecting”).
Regarding claim 17, Applicant argues that prior art Kaesemeyer (US 2016/0208981 A1) is not analogous art because it has not been established to be from the same field of endeavor as the claimed invention or reasonably pertinent to the problem faced by the inventors (Remarks, p. 12, “As an”). Applicant argues that the teachings of Kaesemeyer relate to pressure washers and have nothing to do with systems and methods for cleaning particulate filters such as diesel particulate filters, and have nothing to do with the problem of cleaning diesel particulate filters in a way that does not require large compressors and/or pumps, so Kaesemeyer fails the two tests for analogous prior art articulated by the MPEP (Remarks, p. 12, “Kaesemeyer is related”).
In response, MPEP 2141.01(a) states that a reference is not required to be from the same field of endeavor as the claimed invention so long as it is reasonably pertinent to the problem faced by the inventor. The examiner acknowledges that the teachings of Kaesemeyer are not from the same field of endeavor as the claimed invention. However, the previous action stated the examiner’s understanding of the problem and the reasons Kaesemeyer is pertinent to the problem faced by the inventor. The action stated that Kaesemeyer discloses mounts for tubes such as pressure washer wands and attachments thereto (Non-Final Rejection, p. 14). To elaborate further, Kaesemeyer is directed toward pressure washers and the problem of mounting attachments thereto, and the claimed invention relates to a nozzle that ejects fluid at a pressure for cleaning ([0026]) (i.e., a pressure washer), and a clamp for holding a stem of a nozzle ([0034]) (i.e., a mount; the problem of how to attach a device to a pressure washer). Applicant is respectfully advised that MPEP instructs that if the problem to be solved is viewed in a narrow or constrained way, the scope of available prior art may be inappropriately limited. See MPEP 2141.01(a). The examiner’s assessment is that the problem is appropriately understood as one of attaching a device to a pressure washer, solved by a clamp (current specification, [0034]), rather than the narrower problem of cleaning diesel particulate filters in a way that does not require large compressors and/or pumps, which is not a problem particularly addressed by a clamp per se. It is noted that primary reference Waldo (US 2009/0056288 A1) is also directed toward a pressure washer or cleaner ([0021]: “pressurized air”; [0026]: “cleaning”), and the problem of attaching a device to thereto is addressed by brackets ([0052]). As was discussed in the previous action, the skilled practitioner would have recognized that a detachable clamp to connect an arm to a wand would provide a convenient attachment allowing for easier disassembly or maintenance in view of the teaching of Kaesemeyer that a clamp allows for detachability (Non-Final Rejection, p. 14; Kaesemeyer, [0006]).
Applicant argues that Kaesemeyer does not disclose at least an "elongated stem" that extends between a first end that is "in communication with a fluid source" and a second end adjacent to the outlet, a "clamp positioned around the elongated stem and adjacent to the first end," or a "movable arm coupled to and extending from the clamp." Kaesemeyer does not disclose that an accessory mount (10) or the clamp (12) has a stem with an end that is in communication with a fluid source, and the pressure washer wand is not part of the accessory mount (10) or the clamp (12), which the Office Action has analogized to the elongated stem on p. 4 of the previous action (Remarks, p. 13, “Moreover”).
As a preliminary matter, p. 4 of the action does not address claim 17 or Kaesemeyer. Applicant presumably means p. 14. Regarding the “first end in communication with the first fluid source,” the “second end adjacent to the outlet,” the “elongated stem extending between the first end and the second end,” and the “movable arm,” the action relies upon the teachings of Waldo for these features (p. 14). The relationships between these features, a clamp, and a fluid source are argued to arise by the modification of Waldo to replace a bracket with a clamp (Non-Final Rejection, p. 14, “Therefore,” points 1 and 2). Applicant is respectfully advised that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, a showing of prima facie obviousness does not require Kaesemeyer to disclose, for example, an accessory mount or a clamp having a stem with an end that is in communication with a fluid source. Regarding Applicant’s argument that “the pressure washer wand is not part of the accessory mount (10) or the clamp (12), which the Office Action has analogized to the elongated stem,” it is unclear to the examiner what in particular is being argued, as the argument does not reflect the claim language. The examiner assesses that the pressure washer has an analogous relationship to the accessory mount and the clamp as the nozzle of the claimed invention has to the movable arm and the clamp, i.e., the nozzle/washer is secured to an arm/accessory 27 (Kaesemeyer, [0032]) via a clamp, the clamp being a part of an accessory mount 10 (Kaesemeyer, [0032]).
Applicant argues that, because neither the accessory mount (10) nor the clamp (12) of Kaesemeyer is in communication with a fluid source, neither the accessory mount (10) nor the clamp (12) can include the claimed elongated stem (Remarks, p. 13, “Claims 1”).
In response, as discussed above, the “elongated stem” was argued to be taught by Waldo (Non-Final Rejection, p. 14). It is unclear to the examiner what the significance of the statement that “neither the accessory mount (10) nor the clamp (12) of Kaesemeyer is in communication with a fluid source” is. Applicant claims a “fluid nozzle comprising: a first end in communication with a fluid source, a second end adjacent to the outlet, an elongated stem extending between the first end and the second end, a clamp positioned around the elongated stem and adjacent to the first end” (emphasis added). Therefore, Applicant does not claim a clamp in communication with a fluid source. Further regarding the argument that “neither the accessory mount (10) nor the clamp (12) can include the claimed elongated stem,” this appears to be a conclusory statement that the clamp of Kaesemeyer cannot be attached to an elongated stem. In the absence of reasoning presented by Applicant, the examiner assesses that since the clamp attaches to a cylindrical pressure washer wand (Fig. 1; [0032]) and since the nozzle of Waldo comprises a cylindrical “elongated stem” (Waldo, Fig. 5; Non-Final Rejection, p. 15), the clamp of Kaesemeyer is capable of being attached to the nozzle of Waldo.
Applicant argues that other prior arts do not resolve the argued deficiencies of Waldo and Kaesemeyer (Remarks, p. 13, “Ramfelt”; p. 14, “Iida”; “Dagan”). However, as these arguments are not directed toward the “clamp positioned around the elongated stem and adjacent to the first end” discussed in the rejection of claim 17, these arguments are conceded without further elaboration.
Regarding claim 9, Applicant argues that the prior art fails to teach "injecting a first fluid from the first fluid nozzle into the first set of outlet channels" and "injecting a second fluid from the second fluid nozzle into the first inlet channel" where the "first fluid is injected from the first fluid nozzle when the second fluid nozzle is not operating" or the "second fluid is injected from the second fluid nozzle when the first fluid nozzle is not operating" (Remarks. p. 15, last para.).
In response, these limitations were addressed in the previous action in the rejections of claims 9, 11, and 12 using prior arts Waldo, Ramfelt (WO 2008/054262 A1), and Iida (JP2004156500A) (Non-Final Rejection, p. 10-12). In particular, the previous action notes that Iida teaches that wash water is supplied to side 121b of a filter (Fig. 3) at a different time from when wash water is supplied to side 121a of the filter (p. 6/8, “Thereby,” last three lines: “at different timings”) (i.e., first/second fluids injected from first/second fluid nozzles when the other nozzle is not operating) (Non-Final Rejection, p. 12, last para.). Applicant does not present an argument that Iida fails to teach “the first fluid is injected from the first fluid nozzle when the second fluid nozzle is not operating; or the second fluid is injected from the second fluid nozzle when the first fluid nozzle is not operating.” Therefore, it is the examiner’s assessment that the cited prior art makes obvious "injecting a first fluid from the first fluid nozzle into the first set of outlet channels" and "injecting a second fluid from the second fluid nozzle into the first inlet channel" where the "first fluid is injected from the first fluid nozzle when the second fluid nozzle is not operating" or the "second fluid is injected from the second fluid nozzle when the first fluid nozzle is not operating."
Applicant quotes text from Waldo and argues that Waldo teaches that “both nozzle members are utilized simultaneously,” and that Waldo explains that this simultaneous operation is "advantageous." Therefore, a person having ordinary skill in the art would not have found it obvious to modify Waldo such that one of the nozzle members was utilized when the other nozzle member was not utilized, and such a modification would defeat the express purpose of Waldo to simultaneously operate the nozzle members, and therefore would not have been obvious to a person having ordinary skill in the art (Remarks, p. 16). 
It is noted that Applicant has presented quoted text from Waldo that reads, “a method for identifying damaged diesel particulate filters . . . so as to identify damage to the filter cells thereof, as indicated by a visible forceful discharge of the particulate material simultaneously from both the first and second end faces of the diesel particulate filter (Remarks, p. 16; Waldo, [0030]). Applicant is respectfully advised that this “method for identifying damaged diesel particulate filters” (Waldo, [0030]) is distinct from the “method for cleaning a diesel particulate filter” (Waldo, [0026]) taught by the same reference. It is that examiner’s assessment that it is the latter method that is relevant to the claimed invention of a “method for cleaning a particulate filter” (claim 9). The former method is further discussed by Waldo in [0064] (“the pressurized air is directed against both ends of the filer”), saying that this method provides “an initial step in the process of the present invention, [wherein] the operator can quickly diagnose damaged filters and remove them for repair or disposal.” In other words, this method is taught by Waldo for the purpose of damage diagnosis, not cleaning per se. Therefore, there is no suggestion in Waldo that the teachings of Iida to inject first/second fluids from first/second fluid nozzles when the other nozzle is not operating would defeat the purpose of Waldo in cleaning a filter. Applicant cites [0060] of Waldo to argue that Waldo explains that simultaneous use of nozzles is “advantageous” (Remarks, p. 16), but this paragraph discusses that “it has been found advantageous to rotate the turntable first in one direction and then in the opposite (reverse) direction, while simultaneously operating the air wands,” so it is not the simultaneous operation of nozzles to diagnose filter damage that Waldo describes as “advantageous” in this paragraph, but rather an aspect of the method of Waldo for filter cleaning. “Simultaneously” here is in reference to the rotating of a turntable while air wands are operated.
Applicant argues that other prior arts do not cure alleged deficiencies with regard to claim 9 (Remarks, p. 16), but because this statement does not address the rejections of claims 9 or 11-12, these arguments are conceded without further elaboration.

Claim Objections
Claim 14 is objected to because of the following informality: 
Claim 14: “where in” appears to be a misspelling of “wherein.”
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Waldo (US 2009/0056288 A1) in view of Kaesemeyer (US 2016/0208981 A1).
Regarding claim 1, Waldo discloses a method for cleaning particulate filters ([0003]) (i.e., a method for cleaning a particulate filter), the filter or DPF (Figs. 3) having a dirty side C where unfiltered exhaust E enters cells D ([0006]) (i.e., an inlet including openings to a plurality of inlet channels) and a clean side B from which filtered exhaust G is discharged from adjacent cells ([0006]) (i.e., an outlet including openings to a plurality of outlet channels; a particulate filter having an outlet and an inlet) after passing laterally through a filter medium at F ([0006]) (i.e., the outlet channels being separated from the inlet channels by a filter barrier), the method comprising:
resting the distal end of an upper wand with a nozzle 34 on an upper surface 38 of a DPF 26 (Fig. 4; [0053]), wherein the dirty or inlet side is facing downwardly ([0061]) so the clean or outlet side is facing upwardly (i.e., positioning a fluid nozzle in contact with the outlet of the particulate filter), so that pressurized air or another suitable fluid is directed into the cells ([0046]; claim 1), the air being concentrated over a few cells at a time ([0054]) (i.e., over a first set of outlet channels; injecting a fluid from the fluid nozzle into the first set of outlet channels);
wherein the nozzle comprises:
a top end connected to pressure tank via a hose 60 ([0052]) (i.e., a first end in communication with a fluid source); an end that rests adjacent or on the upper surface 38 of the filter 26 ([0053]) (i.e., a second end adjacent to the outlet); and an elongated portion extending from a fitting 64 ([0052]) to the end at the upper surface 38 (i.e., an elongated stem extending between the first end and the second end), and an extensible arm 36 connected to the nozzle ([0046]) (i.e., a movable arm).
Regarding the term “fluid nozzle,” “nozzle” is defined by Merriam-Webster as “a short tube with a taper or constriction used (as on a hose) to speed up or direct a flow of fluid.” The Cambridge dictionary defines “nozzle” as “a narrow piece attached to the end of a tube so that the liquid or air that comes out can be directed in a particular way.” However, it is noted the disclosure regards a nozzle as potentially comprising a single channel (Fig. 3) or plural tubes or channels (Fig. 4; [0025]).
However, Waldo does not explicitly disclose (i) a clamp positioned around the elongated stem and adjacent to the first end; or (ii) a movable arm coupled to and extending from the clamp.
Regarding (i) and (ii), Kaesemeyer discloses mounts for tubes such as pressure washer wands and attachments thereto ([0003]). Kaesemeyer teaches a pressure washer wand with a nozzle 112 ([0035]), wherein the wand has an accessory mount 10 that includes a clamp 12 (Fig. 1; [0032]). Kaesemeyer teaches that such a device allows an accessory to be detachable ([0006]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Waldo by providing (i) a clamp positioned around the elongated stem and adjacent to the first end; and (ii) a movable arm coupled to and extending from the clamp as taught by Kaesemeyer because (1) Waldo teaches nozzles that are attached by brackets (Waldo, [0052]), which may be interpreted as a type of clamp, (2) a clamp can be used to attach a device to a wand bearing a nozzle so that the device is detachable (Kaesemeyer, [0006], [0032]), and (3) the extensible arm of Waldo can be regarded as a type of accessory for a washing wand, and the skilled practitioner would have recognized that a detachable clamp to connect an arm and a wand or nozzle would provide a convenient attachment allowing for easier disassembly or maintenance. See think MPEP 1207.03(a)(II).

Regarding claim 2, Waldo discloses providing air to the nozzle on a continuous basis ([0054]) while rotating a turntable supporting the filter ([0060]) so that the nozzle covers an entire surface of a filter during a period of operation ([0058]) (i.e., while injecting fluid from the fluid nozzle, varying a position of the fluid nozzle over the outlet). Defining a “set of outlet channels” as outlet channels or cells covered by the nozzle at a given time ([0054]), after rotation, the cells being covered by nozzle can be regarded as “a second set of outlet channels.”

Regarding claim 4, Waldo discloses that a suitable pressure for the delivery of air is 90 psi ([0054]).

Regarding claim 6, Waldo discloses that the fluid may be pressurized air ([0046]).

Regarding claim 7, Waldo discloses the upper air wand comprising nozzle 34 at the filter upper surface 38 (Fig. 4; [0053]) (i.e., the fluid nozzle is a first fluid nozzle) along with another nozzle 34 that applies air at the other end ([0046], [0047], noting that Waldo references “first” and “second” nozzles using the reverse convention of Applicant) (i.e., positioning a second fluid nozzle at the inlet of the particulate filter). Waldo further discloses that air is continuously provided by the nozzles ([0054]) (i.e., injecting a continuous stream of air from the second fluid nozzle into a first subset of inlet channels). 
However, Waldo in view of Kaesemeyer does not explicitly disclose that (i) at least one inlet channel of the first subset of inlet channels is adjacent to at least one outlet channel of the first set of outlet channels; or that (ii) injecting fluid from the first fluid nozzle into the first set of outlet channels includes injecting pulsed compressed air into the first subset of inlet channels.
Regarding (i), Waldo teaches that the locations of the nozzles are almost always offset so as to avoid the air blasts counteracting one another ([0057]). Since the smallest offset necessary to avoid the counteracting of air from the nozzles is an offset of one set or subset of channels, it would have been prima facie obvious to the skilled practitioner to position the lower nozzle to act on the first subset of inlet channels such that that subset is adjacent to at least one outlet channel of the first set of outlet channels.
It is noted that the specification does not specify a distinction between the terms “subset” and “set,” so these terms are interpreted as being interchangeable and are not interpreted as conferring patentable distinctiveness upon the claim.
Regarding (ii), Waldo teaches that the airflow to the nozzles may be pulsed ([0054]), so it would have been prima facie obvious to inject fluid from the first fluid nozzle into the first set of outlet channels such that injecting pulsed compressed air into the first subset of inlet channels is included in this operation.
It is noted that “includes” in the context of “wherein injecting fluid from the first fluid nozzle into the first set of outlet channels includes injecting pulsed compressed air into the first subset of inlet channels” is interpreted as stating that the injecting by the respective nozzles can be regarded as a part of the same operation. 

Regarding claim 8, Waldo discloses a horizontal turntable assembly that is mounted within the cleaning chamber on a support 22 (Figs. 1 and 4; [0046]) that supports and rotates the filter ([0047]) (i.e., positioning the particulate filter upon a platform, the platform configured to rotate in a first direction); and the coupling of nozzle 34 to an extensible arm 36 (Fig. 4; [0046]) (i.e., coupling the fluid nozzle to an arm). Waldo further teaches that the arms are extended/retracted to translate the nozzles as the filter is rotated atop the turntable 20 ([0047], [0060]) (i.e., wherein varying the position of the fluid nozzle over the outlet to the second set of outlet channels includes actuating the arm to move the fluid nozzle in a linear direction over the outlet while the platform is rotating).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Waldo in view of Kaesemeyer, as applied to claim 1 above, and further in view of Ramfelt et al. (WO 2008/054262 A1, hereinafter “Ramfelt”).
Waldo in view of Kaesemeyer does not explicitly disclose that the fluid comprises a liquid.
Ramfelt discloses a filter cleaning device for a particulate filter for an exhaust conduit of a diesel engine (p. 1, lines 4-5) in which a nozzle 21 supplies a cleaning fluid under pressure to the filter (Fig. 2; p. 15, lines 25-29). Ramfelt teaches that a cleaning fluid may comprise any suitable substance, including liquid fluids for deep cleaning of particulate filters (p. 10, lines 2-11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Waldo in view of Kaesemeyer by providing a fluid that comprises a liquid as taught by Ramfelt because (1) Waldo teaches that other suitable fluids beside air may be used to clean a filter (Waldo, [0046]), and (2) cleaning fluids for particulate filters were known in the art to include liquids for deep cleaning of such filters (Ramfelt, p. 10, lines 2-11).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Waldo in view of Kaesemeyer, as applied to claim 1 above, and further in view of Dagan (WO 2011/058556 A2).
Waldo in view of Kaesemeyer does not explicitly disclose a fluid nozzle that further comprises a biasing member positioned between the clamp and the second end.
Dagan discloses a nozzle assembly used for cleaning a filter (p. 1, lines 13-14). Dagan discloses a cleaning head 70 (Fig. 2) that can cause a nozzle to touch a filter screen 26 with a spring tension force that urges the nozzle toward the screen (p. 10, “Referring”), wherein the spring function can be provided by an attached or embedded spring (p. 18, lines 27-29) (i.e., a biasing member). Dagan teaches that such an assembly can increase an amount of debris removed from a filter and can lower an operating energy requirement (p. 9, lines 26-31).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Waldo in view of Kaesemeyer by providing a fluid nozzle that further comprises a biasing member positioned between the clamp and the second end as taught by Dagan because a nozzle with a spring-like function can increase an amount of debris removed from a filter and can lower an operating energy requirement (Dagan, p. 9, lines 26-31).

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Waldo in view of Ramfelt and Iida (JP2004156500A, referencing the provided Espacenet machine translation).
Regarding claim 9, Waldo discloses a method for cleaning particulate filters ([0003]) (i.e., a method for cleaning a particulate filter), the filter or DPF (Figs. 3) having a dirty side C where unfiltered exhaust E enters cells D ([0006]) (i.e., an inlet including openings to a plurality of inlet channels) and a clean side B from which filtered exhaust G is discharged from adjacent cells ([0006]) (i.e., an outlet including openings to a plurality of outlet channels) after passing laterally through a filter medium at F ([0006]) (i.e., the outlet channels being separated from the inlet channels by a filter barrier), comprising:
resting the distal end of an upper wand with a nozzle 34 on an upper surface 38 of a DPF 26 (Fig. 4; [0053]), wherein the dirty or inlet side is facing downwardly ([0061]) so the clean or outlet side is facing upwardly (i.e., positioning a first fluid nozzle in contact with the outlet of the particulate filter), so that pressurized air or another suitable fluid is directed into the cells ([0046]; claim 1), the air being concentrated over a few cells at a time ([0054]) (i.e., over a first set of outlet channels; injecting a first fluid from the first fluid nozzle into the first set of outlet channels); and
positioning another nozzle 30 to direct pressurized air at the bottom surface of the filter ([0046) to which the nozzle is adjacent ([0053]) (i.e., positioning a second fluid nozzle adjacent to the inlet of the particulate filter over a first inlet channel;).
However, Waldo does not explicitly disclose (i) injecting a second fluid from the second fluid nozzle into the first inlet channel; or that (ii) the first fluid is injected from the first fluid nozzle when the second fluid nozzle is not operating; or the second fluid is injected from the second fluid nozzle when the first fluid nozzle is not operating.
Regarding (i), Ramfelt discloses a filter cleaning device for a particulate filter for an exhaust conduit of a diesel engine (p. 1, lines 4-5) in which a nozzle 21 supplies a cleaning fluid under pressure to the filter (Fig. 2; p. 15, lines 25-29). Ramfelt teaches the providing of a second nozzle 20 whereby gas and liquid cleaning fluids can be alternately supplied during different steps of the cleaning process (Fig. 2; p. 16, lines 3-7), as can also be done through the first nozzle (p. 10, lines 27-29).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Waldo by (i) injecting a second fluid from the second fluid nozzle into the first inlet channel as taught by Ramfelt because (1) Waldo teaches that other fluids beside air may be used by the nozzles (Waldo, [0046]), (2) gas and liquid cleaning fluids can be alternately supplied by a second nozzle during different steps of the cleaning process (Ramfelt, Fig. 2; p. 16, lines 3-7), and (3) given the teachings of Ramfelt, the skilled practitioner would have been motivated to applying gaseous and liquid fluids in various combinations to achieve an optimal result.
Regarding (ii), Iida discloses an apparatus capable of appropriately cleaning a filter (p. 2/8, “Therefore”) used with a diesel engine (p. 1/8, “The present”) wherein the filter cleaning device has a turntable 20 (Fig. 4; p. 3/8, “That is”) and wherein water wash supply nozzles 60 (p. 4/8, “Therefore”) is positioned above the filter, and a water wash supply nozzle 90 is positioned below the filter 120 (p. 5/8, “As described”). Iida teaches that wash water is supplied to side 121b of the filter (Fig. 3) at a different time from when wash water is supplied to side 121a of the filter such that all or almost all of a filter is washed (p. 6/8, “Thereby,” last three lines: “at different timings”) (i.e., when the opposite nozzle is not operating). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Waldo in view of Ramfelt such that (ii) the first fluid is injected from the first fluid nozzle when the second fluid nozzle is not operating; or the second fluid is injected from the second fluid nozzle when the first fluid nozzle is not operating as taught by Iida because (1) the upper and lower nozzles of Waldo can operate independently (Waldo, [0058]), (2) upper and lower nozzles were known to operate at different times so that all or almost all of a filter is washed (Iida, p. 6/8, “Thereby”), and (3) the skilled practitioner would have been motivated to alternately operate the nozzles to achieve certain benefits, such as a reduced noise level, or to accommodate certain limitations, such as the availability of only a single pump or compressor to operate the nozzles. See think MPEP 1207.03(a)(II).

Regarding claim 10, Waldo teaches nozzles 30 and 34 that are on opposite sides of DPF 26 (Fig. 4; [0047]) (i.e., the second fluid nozzle is positioned opposite the first fluid nozzle). It is noted that the term “opposite” is not defined in the specification and is therefore given a broad but reasonable interpretation.

Regarding claims 11 and 12, as discussed above, upper and lower nozzles were known to operate at different times so that all or almost all of a filter is washed (Iida, p. 6/8, “Thereby”), so it would have been prima facie obvious to perform the method such that the first fluid is injected from the first fluid nozzle when the second fluid nozzle is not operating (claim 11) and/or the second fluid is injected from the second fluid nozzle when the first fluid nozzle is not operating (claim 12).

Regarding claim 13, as discussed above, upper and lower nozzles were known to operate at different times so that all or almost all of a filter is washed (Iida, p. 6/8, “Thereby”), so it would have been prima facie obvious to perform the method such that the method alternates between a first operational mode and a second operational mode, the first operational mode comprising injecting the first fluid from the first fluid nozzle when the second fluid nozzle is not operating, the second operational mode comprising injecting the second fluid from the second fluid nozzle when the first fluid nozzle is not operating.

Regarding claim 14, Waldo discloses that the fluid may be pressurized air ([0046]), and as discussed above regarding claim 9, Ramfelt teaches that gas and liquid cleaning fluids can be alternately supplied during different steps of the cleaning process (Fig. 2; p. 10, lines 27-29; p. 16, lines 3-7), so the skilled practitioner would have been motivated to applying gaseous and liquid fluids in various combinations to achieve an optimal result, making the providing of a first fluid that is a liquid and a second fluid that is air prima facie obvious.

Regarding claim 15, Waldo discloses providing air to the nozzles of the wands ([0054]) while rotating a turntable supporting the filter ([0060]) (i.e., positioning the particulate filter upon a platform, the platform configured to rotate in a first direction) so that both wands pass over the entire faces of their respective ends of the filters ([0047]) (i.e., rotating the platform in the first direction to vary the position of the second fluid nozzle over the inlet to a second inlet channel); coupling the nozzles to extensible arms (Fig. 4; [0046]) so that the arm is extended/retracted to translate the nozzle as the filter is rotated atop the turntable 20 ([0047], [0060]), thereby repositioning the nozzles 30 and 34 relative to the upper and bottom surfaces (i.e., coupling the first fluid nozzle to an arm; actuating the arm to vary a position of the first fluid nozzle over the outlet to a second set of outlet channels).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Waldo in view of Kaesemeyer.
Regarding claim 16, Waldo discloses an apparatus for cleaning particulate filters ([0003]) (i.e., a system) comprising:
a DPF or diesel particulate filter (Fig. 2; [0006]) comprising a filter body A ([0006]) (i.e., a filter housing) having a dirty side C where unfiltered exhaust E enters cells D ([0006]) and a clean side B from which filtered exhaust G is discharged from adjacent cells ([0006]) (i.e., a filter housing having a top portion and a bottom portion, the filter housing configured to surround a particulate filter having an outlet and an inlet, the outlet including openings to a plurality of outlet channels, the inlet including openings to a plurality of inlet channels) after passing laterally through a filter medium at F ([0006]) (i.e., the outlet channels being separated from the inlet channels by a filter barrier);
a turntable supporting the filter ([0060]) that supports the filter with a ring-shaped adaptor plate 28 ([0046]) (i.e., a platform coupled to the bottom portion, the platform defining an opening adjacent to the inlet when the particulate filter is surrounded by the filter housing);
an upper wand with a nozzle 34 resting on an upper surface 38 of the DPF 26 (Fig. 4; [0053]), wherein the dirty or inlet side is facing downwardly ([0061]) so the clean or outlet side is facing upwardly, the nozzle connected to a pressure tank by a  hose 60 ([0052]) (i.e., a first fluid nozzle positioned adjacent to the outlet when the particulate filter is surrounded by the filter housing, the first fluid nozzle in fluid communication with a first fluid source); and
a lower wand with nozzle 30 to direct pressurized air at the bottom surface of the filter ([0046) to which the nozzle is adjacent ([0053]), the nozzle connected to a pressure tank by a hose 58 ([0052]) (i.e., a second fluid nozzle positioned adjacent to the inlet when the particulate filter is surrounded by the filter housing, the second fluid nozzle in fluid communication with a second fluid source).
Waldo further teaches that the nozzle comprises a top end connected to pressure tank via a hose 60 ([0052]) (i.e., a first end in communication with the first fluid source); an end that rests adjacent or on the upper surface 38 of the filter 26 ([0053]) (i.e., a second end adjacent to the outlet); and an elongated portion extending from a fitting 64 ([0052]) to the end at the upper surface 38 (i.e., an elongated stem extending between the first end and the second end), and an extensible arm 36 connected to the nozzle ([0046]) (i.e., a movable arm).
However, Waldo does not explicitly disclose (i) a clamp positioned around the elongated stem and adjacent to the first end; or (ii) a movable arm coupled to and extending from the clamp.
Regarding (i) and (ii), Kaesemeyer discloses mounts for tubes such as pressure washer wands and attachments thereto ([0003]). Kaesemeyer teaches a pressure washer wand with a nozzle 112 ([0035]), wherein the wand has an accessory mount 10 that includes a clamp 12 (Fig. 1; [0032]). Kaesemeyer teaches that such a device allows an accessory to be detachable ([0006]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Waldo by providing (i) a clamp positioned around the elongated stem and adjacent to the first end; and (ii) a movable arm coupled to and extending from the clamp as taught by Kaesemeyer because (1) Waldo teaches nozzles that are attached by brackets (Waldo, [0052]), which may be interpreted as a type of clamp, (2) a clamp can be used to attach a device to a wand bearing a nozzle so that the device is detachable (Kaesemeyer, [0006], [0032]), and (3) the extensible arm of Waldo can be regarded as a type of accessory for a washing wand, and the skilled practitioner would have recognized that a detachable clamp to connect an arm and a wand or nozzle would provide a convenient attachment allowing for easier disassembly or maintenance. See think MPEP 1207.03(a)(II).

Regarding claim 20, Waldo teaches that the nozzles direct flows of compressed air into the filter cells ([0029]) from both sides so that blasts of air break up particulate deposits ([0049]) (i.e., the second fluid nozzle is configured to direct a fluid into the inlet when the particulate filter is surrounded by the housing).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Waldo in view of Kaesemeyer, as applied to claim 16 above, and further in view of Dagan.
Regarding claim 17, Waldo in view of Kaesemeyer does not explicitly disclose a first fluid nozzle that further comprises a biasing member positioned between the clamp and the second end.
Dagan discloses a nozzle assembly used for cleaning a filter (p. 1, lines 13-14). Dagan discloses a cleaning head 70 (Fig. 2) that can cause a nozzle to touch a filter screen 26 with a spring tension force that urges the nozzle toward the screen (p. 10, “Referring”), wherein the spring function can be provided by an attached or embedded spring (p. 18, lines 27-29) (i.e., a biasing member). Dagan teaches that such an assembly can increase an amount of debris removed from a filter and can lower an operating energy requirement (p. 9, lines 26-31).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Waldo in view of Kaesemeyer by providing a fluid nozzle that further comprises a biasing member positioned between the clamp and the second end as taught by Dagan because a nozzle with a spring-like function can increase an amount of debris removed from a filter and can lower an operating energy requirement (Dagan, p. 9, lines 26-31).

Regarding claim 18, as discussed above, Dagan teaches that the cleaning head can urge the nozzle to the filter using a spring such that the nozzle touches the filter (p. 10, “Referring”), which in the context of the embodiment taught by Waldo in view of Kaesemeyer and Dagan results in the nozzle of the wand contacting the upper surface or outlet of the DPF (i.e., the biasing member biases the second end toward the outlet so as to maintain contact between the second end and the outlet), the DPF having a filter body A or housing (Waldo, Fig. 2) (i.e., when the particulate filter is surrounded by the housing).

Regarding claim 19, Waldo teaches that the nozzles direct flows of compressed air into the filter cells ([0029]) from both sides so that blasts of air break up particulate deposits ([0049]) (i.e., the first fluid nozzle is configured to direct a fluid into the outlet when the particulate filter is surrounded by the housing).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salsgiver et al. (US 2017/0211440 A1) discloses an apparatus and method for cleaning ash/soot and other particulates from diesel particulate filters (Abstract) wherein pulses of gas are alternatingly applied against the clean and dirty sides of the filter through first and second gas supply conduits ([0014], [0038]) (i.e., alternating between a first operational mode and a second operational mode).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772